Per Curiam.

The motion for the examination of Prudential Insurance Company Company of America as a witness should have been denied without qualification or leave to renew and the order insofar as it directs a subpoena duces tecum to Prudential to produce its books should be reversed and the application for such subpoena directed to suck witness denied.
The following items of the examination of defendants should also be denied: 7, 8, 9,11, the last phrase of 12 beginning “ together with ” to “ closing thereof ”, 13,14 and 18.
The order as so modified should be affirmed, with $20 costs and disbursements to appellants.
Peek, P. J., Glennon, Dore, Van Yoorhis and Shientag, JJ., concur.
Order unanimously modified in accordance with opinion and as so modified affirmed, with $20 costs and disbursements to the appellants. The date for the examination to proceed to be fixed in the order. Settle order on notice.